Exhibit 10.2

 

SIXTH AMENDED AND RESTATED GUARANTY

This Sixth Amended and Restated Guaranty (as amended, supplemented or otherwise
modified in accordance with the terms hereof and in effect from time to time,
this “Guaranty”) is made as of the 11th day of June, 2007 by Bunge Limited, a
company formed under the laws of Bermuda (together with any successors or
assigns permitted hereunder, “BL” or “Guarantor”) to Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank International”, New York Branch, in
its capacity as the letter of credit agent under the Letter of Credit
Reimbursement Agreement (together with its successors and assigns, the “Letter
of Credit Agent”) for the benefit of the Letter of Credit Banks, JPMorgan Chase
Bank, N.A., in its capacity as the administrative agent under the Liquidity
Agreement (together with its successors and assigns, the “Liquidity Agent”) for
the benefit of the Liquidity Banks and The Bank of New York, in its capacity as
collateral agent under the Security Agreement (the “Collateral Agent”) and as
trustee (the “Trustee”) under the Pooling Agreement. This Guaranty amends and
restates that certain Fifth Amended and Restated Guaranty, dated as of June 28,
2004, by BL to the Letter of Credit Agent, Liquidity Agent, Collateral Agent and
Trustee.

WITNESSETH:

WHEREAS, Bunge Asset Funding Corp. (“BAFC”) proposes from time to time to issue
its short-term promissory notes (the “Commercial Paper”) to be offered in the
commercial paper markets;

WHEREAS, BAFC proposes to fund advances under the Series 2000-1 VFC Certificate
from the proceeds of the Commercial Paper;

WHEREAS, BAFC is contemporaneously herewith entering into a Liquidity Agreement
with the financial institutions parties thereto (the “Liquidity Banks”) and the
Administrative Agent;

WHEREAS, BAFC is contemporaneously herewith entering into that certain Letter of
Credit Reimbursement Agreement with the Letter of Credit Agent and the Letter of
Credit Banks pursuant to which the Letter of Credit Banks will issue the Letter
of Credit for the benefit of the Administrative Agent, on behalf of the
Liquidity Banks;

WHEREAS, the execution and delivery of this Guaranty is a condition precedent to
the effectiveness of the Letter of Credit Reimbursement Agreement, the Liquidity
Agreement and each Supplement to the Pooling Agreement, and to the issuance of
the Letter of Credit.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:

Section 1.       Definitions. For all purposes of this Guaranty, except as
otherwise expressly provided herein or unless the context otherwise requires,
capitalized terms used herein shall have the meanings assigned to such terms in
Annex X (as amended, supplemented or

 

--------------------------------------------------------------------------------



otherwise modified and in effect from time to time, “Annex X”) attached to the
Fifth Amended and Restated Pooling Agreement, dated as of June 28, 2004, among
Bunge Funding, Inc., Bunge Management Services, Inc., as Servicer and the
Trustee (as amended, supplemented or otherwise modified and in effect from time
to time, the “Pooling Agreement”), which is incorporated by reference herein.

Section 2.     Guaranty. The Guarantor hereby guarantees (collectively, the
“Guaranty Obligations”) (a) with respect to Series 2000-1, (i) the punctual
payment and reimbursement of all Letter of Credit Obligations when due pursuant
to the Letter of Credit Reimbursement Agreement and the Letter of Credit, (ii)
payments to fund or to replenish the Reserve Account as provided in Section 5.8
of the Security Agreement and (iii) the difference between (A) the amount
payable to the Administrative Agent and the Liquidity Banks under the Liquidity
Agreement whether for principal, interest, fees or otherwise and (B) the amount
of payments made to BAFC under the Series 2000-1 VFC Certificate which are
available solely to make such payments due under the Liquidity Agreement
(provided, that to the extent such difference exists because of the failure of
an Obligor to promptly pay any amounts due and owing (or that would be due and
owing but for the occurrence of an Insolvency Event with respect to such
Obligor) with respect to any Loan, the Guarantor shall not be required to make
payments pursuant to this clause (iii) until the Obligor fails to make such
payments on such Loan for a period of eight (8) days or more), (b) with respect
to all Outstanding Series (including Series 2000-1), (i) the prompt and punctual
payment of all amounts due and owing in respect of Loans sold, transferred,
assigned or otherwise conveyed by the Sellers to the Company and by the Company
to the Trust to the extent the related Obligor has failed to pay such amounts
due and owing (or that would be due and owing but for the occurrence of an
Insolvency Event with respect to such Obligor) for a period of eight (8) days or
more, (ii) to the extent not timely paid, all fees, expenses and
indemnifications of the Trustee owed by the Company under the Pooling Agreement
and owed by the Servicer under the Pooling Agreement and the Servicing
Agreement, and (iii) that there will be a sufficient amount of each applicable
Approved Currency available in each Series Collection Subaccount (and each
Series Currency Collection Sub-subaccount) for the Trustee to make the
distributions required pursuant to subsections 3A.05(a) and 3A.05(b) of each
Series Supplement, (c) with respect to Series 2002-1, the prompt and punctual
payment of all amounts due and owing by BLFC in connection with the termination
of a Hedge Agreement entered into by BLFC and (d) with respect to Series 2003-1,
the prompt and punctual payment of all amounts due and owing by BFE in
connection with the termination of a Hedge Agreement entered into by BFE. All
payments by the Guarantor under this Guaranty (i) with respect to Letter of
Credit Obligations, shall be made to the Letter of Credit Agent for disbursement
pro rata to the Letter of Credit Banks in accordance with their respective
Letter of Credit Commitment Shares, (ii) with respect to the Reserve Account,
shall be deposited in the Reserve Account for distribution in accordance with
the Security Agreement, (iii) with respect to the Series 2000-1 VFC Certificate,
shall be deposited in the Cash Collateral Account for distribution in accordance
with the terms of the Security Agreement, (iv) with respect to Loans, shall be
made to the Trustee for deposit in the Collection Account for distribution in
accordance with the terms of the Pooling Agreement and each Supplement, (v) with
respect to amounts due the Trustee for payment of its fees, expenses and
indemnities, directly to the Trustee at its Notice

 

2

 

--------------------------------------------------------------------------------



Address, (vi) with respect to the amounts due under clause (b)(iii) above, shall
be deposited in the applicable Series Collection Subaccount (or applicable
Series Currency Collection Sub-subaccounts) for distribution in accordance with
each Supplement, (vii) with respect to the amounts due under clause (c) above,
shall be deposited in the Series 2002-1 Collection Subaccount (or applicable
Series 2002-1 Currency Collection Subaccount) for distribution in accordance
with the Series 2002-1 Supplement, and (viii) with respect to the amounts due
under clause (d) above, shall be deposited in the Series 2003-1 Collection
Subaccount (or applicable Series 2003-1 Currency Collection Subaccount) for
distribution in accordance with the Series 2003-1 Supplement.

Section 3.      Guaranty Absolute. The Guarantor guarantees that the Guaranty
Obligations will be paid, regardless of any applicable law, regulation or order
now or hereinafter in effect in any jurisdiction affecting any of such terms or
the rights of the Letter of Credit Agent, the Administrative Agent, the
Collateral Agent or the Trustee with respect thereto. The liability of the
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of:

(a)          Any lack of validity or enforceability of or defect or deficiency
in the Letter of Credit Reimbursement Agreement, the Liquidity Agreement, any
other Transaction Document or any other agreement or instrument executed in
connection with or pursuant thereto;

(b)          Any change in the time, manner, terms or place of payment of, or in
any other term of, all or any of the Guaranty Obligations, or any other
amendment or waiver of or any consent to departure from the Letter of Credit
Reimbursement Agreement, the Liquidity Agreement, any other Transaction Document
or any other agreement or instrument relating thereto or executed in connection
therewith or pursuant thereto;

(c)          Any sale, exchange or non-perfection of any property standing as
security for the liabilities hereby guaranteed or any liabilities incurred
directly or indirectly hereunder or any setoff against any of said liabilities,
or any release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranty Obligations;

(d)          The failure of the Letter of Credit Agent, the Administrative
Agent, the Collateral Agent or the Trustee to assert any claim or demand or to
enforce any right or remedy against the Company, BAFC or any other Person
hereunder or under the other Transaction Documents;

(e)          Any failure by BAFC or any other Program Party in the performance
of any obligation with respect to the Letter of Credit Reimbursement Agreement,
the Liquidity Agreement or any other Commercial Paper Program Document;

(f)           Any bankruptcy of the Company, BAFC or any other Person; or

 

3

 

--------------------------------------------------------------------------------



(g)          Any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Guarantor, the Company, BAFC or any other
Person (including any other guarantor) that is a party to any document or
instrument executed in respect of the Guaranty Obligations.

The obligations of the Guarantor under this Guaranty shall not be affected by
the amount of credit extended to the Company or BAFC, any repayment by BAFC to
the Letter of Credit Agent or the Letter of Credit Banks, the Administrative
Agent or the Liquidity Banks or the Collateral Agent (in each case, other than
the full and final payment of all of the Guaranty Obligations), any repayment by
the Company to the Investor Certificateholders (other than the full and final
payment of all amounts due and owing to such Investor Certificateholders),
allocation by the Letter of Credit Agent, the Letter of Credit Banks, the
Administrative Agent, the Liquidity Banks, the Collateral Agent or the Trustee
of any repayment, any compromise or discharge of the Guaranty Obligations, any
application, release or substitution of collateral or other security therefore,
release of any guarantor, surety or other person obligated in connection with
any document or instrument executed in respect of the Guaranty Obligations, or
any further advances to the Company or BAFC.

Section 4.      Waiver. The Guarantor hereby waives (a) promptness, diligence,
notice of acceptance, presentment, demand, protest, notice of protest and
dishonor, notice of intent to accelerate, notice of acceleration and any other
notice with respect to any of the Guaranty Obligations and this Guaranty, and
(b) any requirement that the Letter of Credit Agent, the Letter of Credit Banks,
the Administrative Agent, the Liquidity Banks, the Collateral Agent or the
Trustee protect, secure, perfect or insure any security interest or Lien on any
property subject thereto or exhaust any right or take any action against BAFC,
the Company or any other Person or entity or any collateral or that BAFC, the
Company or any other Person or entity be joined in any action hereunder;
provided, however, that the Guarantor and the Letter of Credit Agent hereby
agree that, prior to the Letter of Credit Agent seeking to enforce this
Guaranty, the Letter of Credit Agent shall have requested and received a
certification from the Collateral Agent that, after taking the action specified
in subsections 5.2(a)(i)(B), 5.2(a)(v), 6.2(a)(i)(B) or 6.2(a)(v) of the
Security Agreement, a deficiency exists with respect to amounts then due and
payable to the Letter of Credit Banks and specifying the amount of such
deficiency. No such certification shall be necessary with respect to enforcement
by the Administrative Agent, the Collateral Agent or the Trustee. Should the
Letter of Credit Agent, the Administrative Agent, the Collateral Agent or the
Trustee seek to enforce the obligations of the Guarantor hereunder by action in
any court, the Guarantor waives any necessity, substantive or procedural, that a
judgment previously be rendered against the Company, BAFC or any other Person,
or that any action be brought against the Company, BAFC or any other Person, or
that the Company, BAFC or any other Person should be joined in such cause. Such
waiver shall be without prejudice to the Letter of Credit Agent, the
Administrative Agent, the Collateral Agent or the Trustee at their option to
proceed against the Company, BAFC or any other Person, whether by separate
action or by joinder. The Guarantor further expressly waives each and every
right to which it may be entitled by virtue of the suretyship law of the State
of New York or any other applicable jurisdiction.

 

4

 

--------------------------------------------------------------------------------



Section 5.       Several Obligations. The obligations of the Guarantor hereunder
are separate and apart from the Company, BAFC or any other Person (other than
the Guarantor), and are primary obligations concerning which the Guarantor is
the principal obligor. The Guarantor agrees that this Guaranty shall not be
discharged except by payment in full of the Guaranty Obligations and complete
performance of the obligations of the Guarantor hereunder. The obligations of
the Guarantor hereunder shall not be affected in any way by the release or
discharge of the Company or BAFC from the performance of any of the Guaranty
Obligations, whether occurring by reason of law or any other cause, whether
similar or dissimilar to the foregoing.

Section 6.       Subrogation Rights. If any amount shall be paid to the
Guarantor on account of subrogation rights at any time when all the Guaranty
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of the Letter of Credit Agent, the Administrative Agent, the
Collateral Agent and the Trustee in accordance with their respective interests
therein and shall forthwith be paid to the Letter of Credit Agent, the
Administrative Agent, the Collateral Agent and the Trustee to be applied to the
Guaranty Obligations in such order as specified in the Security Agreement. If
(a) the Guarantor makes a payment to the Letter of Credit Agent, the
Administrative Agent, the Collateral Agent or the Trustee of all or any part of
the Guaranty Obligations and (b) all the Guaranty Obligations have been paid in
full, the Letter of Credit Agent, the Administrative Agent, the Collateral Agent
or the Trustee will, at the Guarantor’s request, execute and deliver to the
Guarantor appropriate documents, without recourse and without representation or
warranty of any kind whatsoever, necessary to evidence the transfer by
subrogation to the Guarantor of any interest in the Guaranty Obligations
resulting from such payment by the Guarantor. The Guarantor hereby agrees that
it shall have no rights of subrogation with respect to amounts due to the Letter
of Credit Agent, the Letter of Credit Banks, the Administrative Agent, the
Liquidity Banks, the Collateral Agent or the Trustee until such time as all
obligations of BAFC to the Secured Parties and of the Company or the Trust to
the Trustee (for the benefit of the Investor Certificateholders of all
Outstanding Series) have been paid in full and the Letter of Credit, the
Liquidity Agreement and the Security Agreement have been terminated.

Section 7.      Representations and Warranties. The Guarantor hereby represents
and warrants as follows:

(a)          Financial Condition.

(i)           The consolidated balance sheet of the Guarantor and its
consolidated Subsidiaries as at December 31, 2006 and the related consolidated
statements of income for the fiscal year ended on such date, reported on by the
Guarantor’s independent public accountants, copies of which have heretofore been
furnished to the Trustee, the Administrative Agent and the Letter of Credit
Agent, are complete and correct, in all material respects, and present fairly
the financial condition of the Guarantor and its consolidated Subsidiaries as at
such date, and the results of operations for the fiscal year then ended. Such
financial

 

5

 

--------------------------------------------------------------------------------



statements, including any related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the external auditors and as disclosed therein,
if any).

(ii)          Except as disclosed in Schedule VI attached hereto, neither the
Guarantor nor its consolidated Subsidiaries had, at the date of the most recent
balance sheet referred to above, any material guarantee obligation, contingent
liability (as defined in accordance with GAAP), or any long-term lease or
unusual forward or long-term commitment, including, without limitation, any
interest rate or foreign currency swap or exchange transaction, which is not
reflected in the foregoing statements or in the notes thereto, except for
guarantees, indemnities or similar obligations of the Guarantor or a
consolidated Subsidiary supporting obligations of one Subsidiary to another
Subsidiary.

(iii)         During the period from December 31, 2006 to and including the date
hereof, except as disclosed in Schedule VI attached hereto, neither the
Guarantor nor its consolidated Subsidiaries has sold, transferred or otherwise
disposed of any material part of its business or property, nor has it purchased
or otherwise acquired any business or property (including any capital stock of
any other Person) material in relation to the consolidated financial condition
of the Guarantor and its consolidated Subsidiaries at December 31, 2006.

(b)          No Change. Since December 31, 2006, except as disclosed in Schedule
I hereof, there has been no development or event which has had or could, in the
Guarantor’s good faith reasonable judgment, reasonably be expected to have a
Material Adverse Effect.

(c)          Corporate Existence; Compliance with Law. The Guarantor and each of
its Subsidiaries (i) is duly organized and validly existing under the laws of
the jurisdiction of its incorporation, (ii) has the corporate power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (iii) is duly qualified under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to be so duly
qualified could not reasonably be expected to have a Material Adverse Effect,
and (iv) is in compliance with all Requirements of Law and Contractual
Obligations, except any non-compliance which could not reasonably be expected to
have a Material Adverse Effect.

(d)          Corporate Power; Authorization; Enforceable Obligations. The
Guarantor and each of its Subsidiaries has the corporate power and authority,
and the legal right, to make, deliver and perform this Guaranty and each of the
other Transaction Documents to which it is a party and to borrow thereunder and
has taken all necessary corporate action to authorize (i) the borrowings on the
terms and conditions of the Transaction Documents, (ii) the execution, delivery
and performance of this Guaranty

 

6

 

--------------------------------------------------------------------------------



and each of the other Transaction Documents to which it is a party and (iii) the
remittance of payments in the applicable Approved Currency of all amounts
payable hereunder and thereunder. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings under the Transaction
Documents, the remittance of payments in the applicable Approved Currency in
accordance with the terms hereof and thereof or with the execution, delivery,
performance, validity or enforceability of this Guaranty and each of the other
Transaction Documents. This Guaranty and each of the other Transaction Documents
to which they are a party have been duly executed and delivered on behalf of the
Guarantor and each of its Subsidiaries. Each of this Guaranty and each of the
other Transaction Documents to which they are a party constitutes a legal, valid
and binding obligation of the Guarantor and each of its Subsidiaries enforceable
against the Guarantor and each of its Subsidiaries in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law).

(e)          No Legal Bar. The execution, delivery and performance by the
Guarantor of this Guaranty, and by it and each of its Subsidiaries of the other
Transaction Documents to which each such entity is a party, the borrowings
thereunder and the use of the proceeds thereof will not violate any Requirement
of Law or Contractual Obligation to which the Guarantor or its Subsidiaries is a
party or by which it is bound and will not result in, or require, the creation
or imposition of any Lien on any of the properties or revenues of any of the
Guarantor or its Subsidiaries pursuant to any such Requirement of Law or
agreement, instrument or undertaking.

(f)           No Material Litigation. Except as disclosed in Schedule VII
attached hereto, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Guarantor, threatened by or against the Guarantor or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to this
Guaranty or the other Transaction Documents or any of the transactions
contemplated hereby or (b) which could reasonably be expected to have a Material
Adverse Effect.

(g)          Ownership of Property; Liens. The Guarantor and each of its
Subsidiaries has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its material real property, and good title to, or a
valid leasehold interest in, all its other material property except for defects
in title which would not have a Material Adverse Effect, and none of the
property is subject to any Lien, other than Permitted Liens.

(h)          Environmental Matters. The Guarantor and its Subsidiaries have
obtained all permits, licenses and other authorizations that are necessary to
operate their respective business and required under all applicable
Environmental Laws, except where

 

7

 

--------------------------------------------------------------------------------



the failure to do so would not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule II, (i) Hazardous Materials have not at
any time been generated, used, treated or stored on, released or disposed of on,
or transported to or from, any property owned, leased, used, operated or
occupied by the Guarantor or any of its Subsidiaries or, to the best of the
Guarantor’s knowledge, any property adjoining or in the vicinity of any such
property except in compliance with all applicable Environmental Laws other than
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect and (ii) there are no past, pending or threatened (in writing)
Environmental Claims against the Guarantor or any of its Subsidiaries or any
property owned, leased, used, operated or occupied by the Guarantor or any of
its Subsidiaries that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect. The operations of the Guarantor and
its Subsidiaries are in compliance in all material respects with all terms and
conditions of the required permits, licenses, certificates, registrations and
authorizations, and are also in compliance in all material respects with all
other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in the
Environmental Laws, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

(i)           No Default. Except with respect to the Indebtedness set forth on
Schedule III, neither the Guarantor nor any of its Subsidiaries is in default
under or with respect to any agreement, instrument or undertaking to which it is
a party or by which it is bound in any respect which could reasonably be
expected to have a Material Adverse Effect. No Early Amortization Event or
Potential Early Amortization Event has occurred and is continuing.

(j)           Taxes. Under the laws of Bermuda, the execution, delivery and
performance by the Guarantor of this Guaranty and by it and each of its
Subsidiaries of the other Transaction Documents to which they are a party and
all payments of principal, interest, fees and other amounts hereunder and
thereunder are exempt from all income or withholding taxes, stamp taxes, charges
or contributions of Bermuda or any political subdivision or taxing authority
thereof, irrespective of the fact that the Administrative Agent, the Letter of
Credit Agent, any of the Letter of Credit Banks or any of the Liquidity Banks
may have a representative office or subsidiary in Bermuda. The Guarantor is
validly obligated to make all payments due under this Guaranty and each of its
Subsidiaries is validly obligated to make all payments due under the other
Transaction Documents free and clear of any such tax, withholding or charge so
that the Investor Certificateholders, the Administrative Agent, the Letter of
Credit Agent, the Letter of Credit Banks and the Liquidity Banks shall receive
the amounts due as if no such tax, withholding or charge had been imposed.

(k)          Pari Passu Status. The obligations of the Guarantor hereunder
constitute direct, general obligations of the Guarantor and rank at least pari
passu (in

 

8

 

--------------------------------------------------------------------------------



priority of payment) with all other unsecured, unsubordinated obligations of the
Guarantor resulting from any indebtedness for borrowed money or guarantee.

(l)           Purpose of Advances. The proceeds of each advance under the
Investor Certificates shall be used by the Guarantor and the Designated Obligors
for their general corporate purposes.

(m)         Information. All information (including, with respect to the
Guarantor, without limitation, the financial statements required to be delivered
pursuant hereto), which has been made available to the Trustee, the
Administrative Agent, any Liquidity Bank, the Letter of Credit Agent or any
Letter of Credit Bank by or on behalf of the Guarantor in connection with the
transactions contemplated hereby and the other Transaction Documents is complete
and correct in all material respects and does not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements were made; provided, that, with
respect to projected financial information provided by or on behalf of the
Guarantor, the Guarantor represents only that such information was prepared in
good faith by management of the Guarantor on the basis of assumptions believed
by such management to be reasonable as of the time made.

(n)          Designated Obligors. On the date hereof, BL directly or indirectly
owns the percentage of the voting stock of each Designated Obligor (other than
BL) set forth on Schedule IV hereto.

(o)          Restrictions on Designated Obligors. There is no legal or
regulatory restriction on the ability of any Designated Obligor to pay dividends
to the Guarantor out of earnings at such times as such Designated Obligor is not
deemed to be insolvent pursuant to the laws of its jurisdiction of incorporation
nor any legal or regulatory restriction preventing the Guarantor from converting
such dividend payments to an Approved Currency.

(p)          Federal Regulations. No part of the proceeds of any advances under
the Investor Certificates will be used for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect.

(q)          Investment Company Act. The Guarantor is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the 1940 Act.

(r)           Solvency. The Guarantor is, individually and together with its
Subsidiaries, Solvent.

 

9

 

--------------------------------------------------------------------------------



(s)           Consideration. The Guarantor has received, or will receive, direct
or indirect benefit from the making of this Guaranty.

 

Section 8.

Covenants.

8.1          Affirmative Covenants. The Guarantor hereby agrees that, so long as
any Commercial Paper Holder Obligations or any Investor Certificate remains
outstanding and unpaid or any other amount is owing to any Holder, the
Administrative Agent, a Liquidity Bank, the Letter of Credit Agent or any Letter
of Credit Bank under the Transaction Documents:

(a)          Financial Statements. The Guarantor shall furnish to the
Administrative Agent (who shall furnish a copy to each Liquidity Bank), the
Trustee and the Letter of Credit Agent (who shall furnish a copy to each Letter
of Credit Bank):

(i)           promptly after each annual meeting of the Guarantor, but in any
event within one hundred and twenty (120) days after the end of each fiscal year
of the Guarantor, a copy of the audited consolidated balance sheet of the
Guarantor and its consolidated Subsidiaries at the end of such year and related
audited consolidated statements of income and retained earnings and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, certified by independent public accountants reasonably
acceptable to the Administrative Agent and the Letter of Credit Agent;

(ii)          as soon as available, but in any event not later than sixty (60)
days after the end of each of the first three quarters of each fiscal year of
the Guarantor, the unaudited consolidated balance sheet of the Guarantor as at
the end of such quarter and the related unaudited consolidated statement of
income for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures for the
previous year, each in the form reasonably acceptable to the Administrative
Agent and the Letter of Credit Agent, certified by the chief financial officer
of the Guarantor; and

(iii)        such additional financial and other information as the Trustee, the
Administrative Agent or the Letter of Credit Agent may from time to time
reasonably request;

all such financial statements furnished under clause (i) above to be complete
and correct in all material respects and prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein); provided, however, that the
Guarantor shall not be

 

10

 

--------------------------------------------------------------------------------



required to deliver the financial statements described under clauses (i) and
(ii) above if such statements are available within the time period required by
applicable Requirements of Law on EDGAR or from other public sources.

(b)          Quarterly Compliance Certificates. The Guarantor shall, within
sixty (60) days after the end of each of the first three fiscal quarters of each
fiscal year and one hundred and twenty (120) days after the end of each fiscal
year, furnish to the Trustee, the Administrative Agent and the Letter of Credit
Agent its certificate signed by its chief financial officer, treasurer or
controller stating that, to the best of such officer’s knowledge, during such
period the Guarantor has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Guaranty and the
other Transaction Documents and any other related documents to be observed,
performed or satisfied by it, and that such officer has obtained no knowledge of
any Early Amortization Event or Potential Early Amortization Event except as
specified in such certificate and showing in reasonable detail the calculations
evidencing compliance with the covenants in subsection 8.2(a).

(c)          Conduct of Business and Maintenance of Existence. The Guarantor
shall, and shall cause each of the Designated Obligors to: (i) except as
permitted by subsection 8.2(b), preserve, renew and keep in full force and
effect its corporate existence; and (ii) take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business, except where the failure to maintain the same would not
have a Material Adverse Effect.

(d)          Compliance with Laws and Contractual Obligations; Authorization.
The Guarantor shall, and shall cause each of its Subsidiaries to, comply in all
respects with all Requirements of Law and Contractual Obligations, except where
failure to so comply would not have a material adverse effect on the ability of
the Guarantor to perform its obligations under this Guaranty, and the Guarantor
shall obtain, comply with the terms of and do all that is necessary to maintain
in full force and effect all authorizations, approvals, licenses and consents
required in or by any applicable laws and regulations to enable it lawfully to
enter into and perform its obligations under this Guaranty or to ensure the
legality, validity, enforceability or admissibility in evidence of this and the
other Transaction Documents.

(e)          Maintenance of Property; Insurance. The Guarantor shall, and shall
cause each of its Subsidiaries to, keep all property useful and necessary in its
business in good working order and condition, except where failure to do so
would not have a Material Adverse Effect; and maintain with financially sound
and reputable insurance companies insurance on all its property in at least such

 

11

 

--------------------------------------------------------------------------------



amounts and against at least such risks as are customary for the Guarantor’s
type of business.

(f)           Inspection of Property; Books and Records. The Guarantor shall,
and shall cause each of the Designated Obligors to, keep proper books of records
and account in which full, true and correct entries in conformity with GAAP and
all Requirements of Law shall be made of all dealings and transactions in
relation to its business and activities; and permit representatives of the
Trustee, the Administrative Agent, each Liquidity Bank, the Letter of Credit
Agent and each Letter of Credit Bank to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any time and
as often as may reasonably be desired, provided that the Trustee, the
Administrative Agent, each Liquidity Bank, the Letter of Credit Agent and each
Letter of Credit Bank has given reasonable prior written notice and the Trustee,
the Administrative Agent, each Liquidity Bank, the Letter of Credit Agent and
each Letter of Credit Bank has executed a confidentiality agreement reasonably
satisfactory to the Guarantor.

(g)          Notices. The Guarantor shall give notice to the Trustee, the
Administrative Agent and the Letter of Credit Agent promptly after becoming
aware of the same, of (i) the occurrence of any Early Amortization Event or
Potential Early Amortization Event; (ii) any changes in taxes, duties or other
fees of Bermuda or any political subdivision or taxing authority thereof or any
change in any laws of Bermuda, in each case, that may affect any payment due
under this Guaranty or the other Transaction documents; (iii) any change in such
Guarantor’s, BLFC’s or the Trust’s public or private debt ratings by a Rating
Agency; and (iv) any development or event which has had, or which the Guarantor
in its good faith judgment believes will have, a Material Adverse Effect.

(h)          Pari Passu Obligations. The Guarantor shall ensure that its
obligations hereunder at all times constitute direct, general obligations of the
Guarantor ranking at least pari passu in right of payment with all other
unsecured, unsubordinated Indebtedness (other than Indebtedness that is
preferred by mandatory provisions of law) of the Guarantor.

(i)           Maintenance of Designated Obligors. The Guarantor will not and
will not permit any of its Subsidiaries directly or indirectly to convey, sell,
transfer or otherwise dispose of, or grant any Person an option to acquire, in
one transaction or a series of transactions more than 50% of the voting stock of
a Designated Obligor (other than BL) unless such conveyance, sale, transfer or
disposition does not cause an Early Amortization Event or Potential Early
Amortization Event and either (i) such conveyance, sale, transfer or disposition
is among the Guarantor and its Subsidiaries or (ii) (A) the Guarantor or such

 

12

 

--------------------------------------------------------------------------------



Subsidiary uses the net proceeds of such stock conveyance, sale, transfer or
disposition to repay in full the aggregate principal and interest due and owing
with respect to all Loans outstanding as to which the Designated Obligor is the
Obligor and (B) to the extent such net proceeds exceed the amounts required to
be paid pursuant to clause (A), the Guarantor or such Subsidiary either (1)
reinvests or enters into a contract to reinvest all such excess net proceeds in
productive replacement fixed assets of a kind then used or usable in the
business of the Guarantor or any of its Subsidiaries or (2) uses such excess net
proceeds to make payments on the Guarantor’s or its Subsidiaries’ other
Indebtedness.

(j)           Payment of Taxes. The Guarantor shall pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and similar governmental charges imposed on it, its
incomes, profits or properties, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
to the extent required by GAAP with respect thereto have been provided on the
books of the Guarantor.

(k)          Environmental Laws. Unless, in the good faith judgment of the
Guarantor, the failure to do so would not reasonably be expected to have a
Material Adverse Effect, the Guarantor will comply in all material respects, and
cause each of its Subsidiaries to comply in all material respects, with the
requirements of all applicable Environmental Laws and will immediately pay or
cause to be paid all costs and expenses incurred in such compliance, except such
costs and expenses which are being contested in good faith by appropriate
proceedings if the Guarantor or such Subsidiary, as applicable, is maintaining
adequate reserves (in the good faith judgment of the management of the
Guarantor) with respect thereto in accordance with GAAP. Unless the failure to
do so would not reasonably be expected to have a Material Adverse Effect, the
Guarantor shall not, nor shall it permit or suffer any of its Subsidiaries to,
generate, use, manufacture, refine, transport, treat, store, handle, dispose of,
transfer, produce or process Hazardous Materials other than in the ordinary
course of business and in material compliance with all applicable Environmental
Laws, and shall not, and shall not permit or suffer any of its Subsidiaries to,
cause or permit, as a result of any intentional or unintentional act or omission
on the part of the Guarantor or any Subsidiary thereof, the installation or
placement of Hazardous Materials in material violation of or actionable under
any applicable Environmental Laws onto any of its property or suffer the
material presence of Hazardous Materials in violation of or actionable under any
applicable Environmental Laws on any of its property without having taken prompt
steps to remedy such violation. Unless its failure to do so would not reasonably
be expected to have a Material Adverse Effect, the Guarantor shall, and shall
cause each of its Subsidiaries to, promptly undertake and diligently pursue to
completion any investigation, study, sampling and testing, as well as any
cleanup,

 

13

 

--------------------------------------------------------------------------------



removal, remedial or other action required of the Guarantor or any Subsidiary
under any applicable Environmental Laws in the event of any release of Hazardous
Materials.

(l)           ERISA. The Guarantor shall give notice to the Trustee, the
Administrative Agent and the Letter of Credit Agent:

(i)           ERISA Events. Promptly and in any event within ten (10) days after
the Guarantor or any ERISA Affiliate knows or has reason to know that any ERISA
Event has occurred, a statement of the chief financial officer of the Guarantor
or such ERISA Affiliate describing such ERISA Event and the action, if any, that
the Guarantor or such ERISA Affiliate has taken and proposes to take with
respect thereto;

(ii)          Plan Terminations. Promptly and in any event within two (2)
Business Days after receipt thereof by the Guarantor or any ERISA Affiliate,
copies of each notice from the PBGC stating its intention to terminate any Plan
or to have a trustee appointed to administer any Plan; and

(iii)        Multiemployer Plan Notices. Promptly and in any event within five
(5) Business Days after receipt thereof by the Guarantor or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning (A)
the imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by the Guarantor of any ERISA Affiliate in connection with any event
described in clause (A) or (B) above.

8.2          Negative Covenants. The Guarantor hereby agrees that, so long as
any Commercial Paper Holder Obligations or any Investor Certificate remains
outstanding and unpaid or any other amount is owing to any Holder, the
Administrative Agent, any Liquidity Bank, the Letter of Credit Agent or any
Letter of Credit Bank under the Transaction Documents:

 

(a)

the Guarantor shall not at any time permit:

(i)           its Consolidated Net Worth (as calculated at the end of each
fiscal quarter of the Guarantor) to be less than U.S.$1,350,000,000;

(ii)          the ratio of its consolidated Adjusted Net Debt to consolidated
Adjusted Capitalization (each as calculated at the end of each fiscal quarter of
the Guarantor) to be greater than 0.635:1.0; and

 

14

 

--------------------------------------------------------------------------------



(iii)         the ratio of its total consolidated current assets to total
consolidated current liabilities, each as calculated at the end of each fiscal
quarter of the Guarantor and as determined in accordance with GAAP, to be less
than 1.1 to 1.0.

Notwithstanding the definition of “Subsidiary” set forth in Annex X attached to
the Pooling Agreement, Fosfertil S.A. shall be deemed to be a Subsidiary of the
Guarantor solely for the purposes of determining compliance with this subsection
8.2(a) and shall not be deemed a Subsidiary of the Guarantor for any other
purposes of this Guaranty unless and until Fosfertil S.A. fits within the
definition of a “Subsidiary”.

(b)          Limitation of Fundamental Changes. The Guarantor shall not enter
into any transaction of merger, consolidation or amalgamation (other than any
merger or amalgamation of any Subsidiary with and into the Guarantor so long as
the Guarantor shall be the surviving, resulting or continuing company) or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all of its property, business or assets.

(c)          Liens. The Guarantor shall not nor shall it permit any Subsidiary
to create or suffer to exist any Lien (including, without limitation, any
equivalent created or arising under the laws of any jurisdiction in which the
Guarantor or a Subsidiary does business), upon or with respect to any of its
present or future property including any asset, revenue, or right to receive
income or any other property, whether tangible or intangible, real or personal
(all of the foregoing hereinafter called “Property”), in each case to secure
Indebtedness unless the Guaranty Obligations are equally and ratably secured,
except: (i) Liens for current taxes, assessments or other governmental charges
which are not delinquent or remain payable without any penalty, or the validity
of which is contested in good faith by appropriate proceedings upon stay of
execution of the enforcement thereof or upon posting a bond in connection
therewith; (ii) any Lien pursuant to any order or attachment or similar legal
process arising in connection with court proceedings; provided that the
execution or other enforcement thereof is effectively stayed or a sufficient
bond had been posted and the claims secured thereby are being contested at the
time in good faith by appropriate proceedings; (iii) any Liens securing bonds
posted with respect to and in compliance with clauses (i) and (ii) above; (iv)
any Liens securing the claims of mechanics, laborers, workmen, repairmen,
materialmen, suppliers, carriers, warehousemen, landlords, or vendors or other
claims provided for by mandatory provisions of law which are not yet due and
delinquent, or are being contested in good faith by appropriate proceedings;
(v) Liens which are Excluded Liens (as defined below); (vi) any Lien on any
Property securing Indebtedness incurred or assumed solely for the purpose of
financing all or any part of the cost of constructing or acquiring

 

15

 

--------------------------------------------------------------------------------



such Property, which Lien attaches to such Property concurrently with or within
ninety (90) days after the construction, acquisition or completion of a series
of related acquisitions thereof; (vii) Liens existing immediately prior to the
execution of this Guaranty and set forth in Schedule V to this Guaranty; (viii)
Liens to secure bonds posted in order to obtain stays of judgments, attachments
or orders, the existence of which bonds would not otherwise constitute an Event
of Default; (ix) Liens on Property existing prior to the acquisition of such
Property or the acquisition of any Subsidiary that is the owner of such
Property; (x) Liens created by a Subsidiary in favor of the Guarantor or a
Subsidiary; (xi) Liens on any accounts receivable from or invoices to export
customers (including, but not limited to, Subsidiaries) and the proceeds
thereof; (xii) Liens on rights under contracts to sell, purchase or receive
commodities to or from export customers (including, but not limited to,
Subsidiaries) and the proceeds thereof; (xiii) Liens on cash deposited as
collateral in connection with financings where Liens are permitted under clause
(xi) and (xii) of this subsection 8.2(c); (xiv) Liens extending, renewing or
replacing, in whole or in part Liens permitted pursuant to clauses (i) through
(xi), so long as the principal amount of the Indebtedness secured by such Lien
does not exceed its original principal amount; (xv) minor survey exceptions or
minor encumbrances, easements or reservations, or rights of others for
rights-of-way, utilities and other similar purposes, or zoning or other
restrictions as to the use of real properties, which are necessary for the
conduct of the activities of the Guarantor or the Subsidiaries or which
customarily exist on properties of corporations engaged in similar activities
and similarly situated and which do not in any event materially impair their use
in the operation of the business of the Guarantor or the Subsidiaries; (xvi)
Liens incurred pursuant to the Transaction Documents; (xvii) Liens on accounts
receivable and other related assets arising in connection with transfers thereof
to the extent such transfers are treated as true sales of financial assets under
FASB Statement No. 140, as in effect from time to time; and (xviii) Liens (other
than Liens otherwise permitted by clauses (i) through (xvii) above) incurred by
the Guarantor or a Subsidiary which, at the time incurred do not, together with
all other Liens incurred by the Guarantor and the Subsidiaries (other than Liens
otherwise permitted by clauses (i) through (xvii) above) secure an aggregate
principal amount exceeding (at the time such Lien is issued or created)
$250,000,000 (collectively, Liens described in clauses (i)-(xviii) are referred
to herein as “Permitted Liens”); provided; however, that Indebtedness incurred
in connection with any permitted sale and leaseback transactions which are
treated as debt in accordance with generally accepted accounting principles
applicable to such Subsidiary will be included in such determination and treated
as being secured by Liens not otherwise permitted by clauses (i) through (xvii).
For purposes of interpreting the terms of this Guaranty, (A) the phrases
“accounts receivable from or invoices to export customers” and “contracts to
sell, purchase or receive commodities to (from) export customers” shall refer to
invoices or accounts receivable derived from the sale of, or contracts to sell,
purchase or receive wheat, soybeans or other commodities or products

 

16

 

--------------------------------------------------------------------------------



derived from the processing of wheat, soybeans or other commodities, by or to
the Guarantor or a Subsidiary that have been or are to be exported from the
country of origin whether or not such sale is made by a Subsidiary or to any of
its Subsidiaries; and (B) property of a party to a corporate reorganization
which is not the Guarantor or a Subsidiary shall be deemed “acquired” by the
Guarantor or such Subsidiary as part of such corporate reorganization even if
the Guarantor or Subsidiary, as the case may be, is not the surviving or
resulting entity.

As used in this subsection, the term “Excluded Lien” shall mean any Lien
(i) granted by the Guarantor or any Subsidiary to secure (A) loans from banks
controlled by governmental agencies or (B) loans from other lenders in
connection with government programs, or (ii) which secures Indebtedness owing to
a Person by any of its Subsidiaries.

 

(d)          Restrictions on Dividends or Loans by Designated Obligors. The
Guarantor shall not permit any Designated Obligor to enter into any agreement
restricting the payment of dividends or the making of loans by it to the
Guarantor or to any other Designated Obligor, except that the Guarantor may
permit a Designated Obligor to be party to agreements (i) limiting the payment
of dividends by such Designated Obligor following a default or an event of
default under such agreement and (ii) requiring the compliance by such
Designated Obligor with specified net worth, working capital or other similar
financial tests and (iii) restricting loans to be made by such Designated
Obligor to any other Obligor or the Guarantor to such loans which accrue
interest at a rate greater than or equal to such lending Designated Obligor’s
average cost of funds as determined in good faith by the Board of Director of
such Designated Obligor.

(e)          Loans. Notwithstanding any provision to the contrary set forth in
the Transaction Documents (including, without limitation, clause (s) of the
definition of “Eligible Loan” in Annex X), the Guarantor (i) shall not permit
any Seller to sell, transfer, assign or otherwise convey any Loan to the Company
under the Sale Agreement that has a maturity in excess of six (6) years and (ii)
shall either cause a Seller, the Company or the Trustee to demand repayment of
all outstanding principal and accrued interest under each Loan or cause a Seller
to refinance such amounts by making a new Loan to the applicable Obligor within
six (6) years from the date of such Loan.

Section 9.      Amendments. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Guarantor therefrom shall in any
event be effective unless such amendment or waiver shall be in writing and
signed by the Guarantor, the Letter of Credit Agent, the Administrative Agent,
the Collateral Agent and the Trustee. Such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

17

 

--------------------------------------------------------------------------------



Section 10.  Notices, Etc. All notices, demands, instructions and other
communications required or permitted to be given to or made upon any Person
pursuant hereto shall be in writing and shall be personally delivered or sent by
registered, certified or express mail, postage prepaid, return receipt
requested, or by facsimile transmission, and shall be deemed to be given for
purposes of this Guaranty, in the case of a notice sent by registered, certified
or express mail, on the date that such writing is actually delivered to the
intended recipient thereof in accordance with the provisions of this Section 10,
or in the case of facsimile transmission, when received and telephonically
confirmed. Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 10, notices, demands,
instructions and other communications in writing shall be given to or made upon
the subject parties at their respective Notice Addresses (or to their respective
facsimile transmission numbers) or at such other address or number as any party
may notify to the other parties in accordance with the provisions of this
Section 10.

Section 11.    No Waiver; Remedies. No failure on the part of the Letter of
Credit Agent, the Administrative Agent, the Collateral Agent or the Trustee to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 12.    Costs and Expenses. The Guarantor agrees to pay, and cause to be
paid, on demand all costs and expenses actually incurred by the Letter of Credit
Agent, the Administrative Agent, the Collateral Agent and the Trustee in
connection with the enforcement of this Guaranty including, without limitation,
the fees and out-of-pocket expenses of outside counsel to such Person with
respect thereto. The agreements of the Guarantor contained in this Section 12
shall survive the payment of all other amounts owing hereunder or under any of
the other Guaranty Obligations.

Section 13.    Separability. Should any clause, sentence, paragraph, subsection
or Section of this Guaranty be judicially declared to be invalid, unenforceable
or void, such decision will not have the effect of invalidating or voiding the
remainder of this Guaranty, and the parties hereto agree that the part or parts
of this Guaranty so held to be invalid, unenforceable or void will be deemed to
have been stricken herefrom and the remainder will have the same force and
effectiveness as if such part or parts had never been included herein; provided,
however that the parties must receive confirmation from the Rating Agencies that
the invalid, unenforceable or void portion of the Guaranty will not affect the
rating of the Commercial Paper or any Investor Certificates, as applicable.

Section 14.   Captions. The captions in this Guaranty have been inserted for
convenience only and shall be given no substantive meaning or significance
whatever in construing the terms and provisions of this Guaranty.

Section 15.     Successors and Assigns. This Guaranty shall (a) be binding upon
the Guarantor, its successors and assigns and (b) inure to the benefit of and be
enforceable by the

 

18

 

--------------------------------------------------------------------------------



Letter of Credit Agent, the Administrative Agent, the Collateral Agent and the
Trustee and their respective successors, transferees and assigns; provided,
however, that any assignment by the Guarantor of its obligations hereunder shall
(i) be subject to the prior written consent of all the Letter of Credit Banks
and all of the Liquidity Banks at their complete discretion, and (ii) only be
made to a one hundred percent (100%) owned Affiliate of the Guarantor; provided,
further, that if such assignment by the Guarantor materially affects the rights
of the Commercial Paper Holders or any Investor Certificateholders, then the
Guarantor must first receive confirmation from the Rating Agencies that such
assignment will not affect the rating of the Commercial Paper or any Investor
Certificates, as applicable.

Section 16.     Limitation by Law. All rights, remedies and powers provided in
this Guaranty may be exercised only to the extent that the exercise thereof does
not violate any applicable provision of law, and all the provisions of this
Guaranty are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Guaranty invalid, unenforceable, in whole or in part,
or not entitled to be recorded, registered or filed under the provisions of any
applicable law.

Section 17.    Substitution of Guaranty. Subject to the prior written consent of
all the Letter of Credit Banks, all the Liquidity Banks and Investor
Certificateholders representing more than 50% of the Invested Amount of each
Outstanding Series (or, in the case of a Series having more than one Class of
Investor Certificates, Investor Certificateholders representing more than 50% of
the Invested Amount of each Class of such Series) at their complete discretion,
the Guarantor shall, during the term of this Guaranty, be permitted at its
option to provide collateral to the Letter of Credit Agent, the Administrative
Agent, the Collateral Agent and the Trustee or another form of credit support as
a substitute for its obligations under this Guaranty. The Guarantor agrees to
execute whatever security or credit support documents the Letter of Credit
Agent, the Administrative Agent, the Collateral Agent and the Trustee reasonably
request in order to effectuate the provisions of this Section 17.

Section 18.     GOVERNING LAW; FOREIGN PARTY PROVISIONS.

(a)          THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

(b)          Consent to Jurisdiction. The Guarantor irrevocably submits to the
non-exclusive jurisdiction of any New York state or U.S. federal court sitting
in the Borough of Manhattan, The City of New York, in any action or proceeding
relating to its obligations, liabilities or any other matter arising out of or
in connection with this Guaranty or the Transaction Documents. The Guarantor
hereby irrevocably agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state or U.S. federal
court. The Guarantor also hereby irrevocably waives, to the fullest extent
permitted by law, any objection to venue or the defense of an inconvenient forum
to the maintenance of any such action or proceeding in any such court.

 

19

 

--------------------------------------------------------------------------------



(c)          Appointment of Agent for Service of Process. The Guarantor hereby
(i) irrevocably designates and appoints its Chief Financial Officer (from time
to time) at its principal executive offices at 50 Main Street, White Plains, New
York 10606 (the “Authorized Agent”), as its agent upon which process may be
served in any suit, action or proceeding related to this Guaranty and represents
and warrants that the Authorized Agent has accepted such designation and (ii)
agrees that service of process upon the Authorized Agent and written notice of
said service to the Guarantor mailed or delivered by a recognized international
courier service (with proof of delivery) to its Secretary at its registered
office at 2 Church Street, Hamilton, Bermuda, shall be deemed in every respect
effective service of process upon the Guarantor in any such suit or proceeding.
The Guarantor further agrees to take any and all action, including the execution
and filing of any and all such documents and instruments, as may be necessary to
continue such designation and appointment of the Authorized Agent in full force
and effect so long as the Guaranty is in existence.

(d)          Waiver of Immunities. To the extent that the Guarantor or any of
its properties, assets or revenues may have or may hereafter become entitled to,
or have attributed to them, any right of immunity, on the grounds of
sovereignty, from any legal action, suit or proceeding, from set-off or
counterclaim, from the jurisdiction of any court, from service of process, from
attachment upon or prior to judgment, or from attachment in aid of execution of
judgment, or from execution of judgment, or other legal process or proceeding
for the giving of any relief or for the enforcement of any judgment, in any
jurisdiction in which proceedings may at any time be commenced, with respect to
its obligations, liabilities or any other matter under or arising out of or in
connection with this Guaranty or any Transaction Documents, the Guarantor hereby
irrevocably and unconditionally, to the extent permitted by applicable law,
waives and agrees not to plead or claim any such immunity and consents to such
relief and enforcement.

(e)          Foreign Taxes. Any payments by the Guarantor to the Administrative
Agent, Letter of Credit Agent, Collateral Agent or Trustee hereunder shall be
made free and clear of, and without deduction or withholding for or on account
of, any and all present and future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereinafter
imposed, levied, collected, withheld or assessed by Bermuda or any other
jurisdiction in which the Guarantor has an office from which payment is made or
deemed to be made, excluding (i) any such tax imposed by reason of the
Administrative Agent, the Letter of Credit Agent, the Collateral Agent or the
Trustee having some connection with any such jurisdiction other than its
participation as the Administrative Agent, the Letter of Credit Agent, the
Collateral Agent or the Trustee under the Transaction Documents, and (ii) any
income or franchise tax on the overall net income of the Administrative Agent,
the Letter of Credit Agent, the Collateral Agent or the Trustee imposed by the
United States or by the State of New York or any political subdivision of the
United States or of the State of New York on the office of the Administrative
Agent, the Letter of Credit Agent, the Collateral Agent or the Trustee through
which it is acting in connection with this transaction (all such non-excluded

 

20

 

--------------------------------------------------------------------------------



taxes, “Foreign Taxes”). If the Guarantor is prevented by operation of law or
otherwise from paying, causing to be paid or remitting that portion of amounts
payable hereunder represented by Foreign Taxes withheld or deducted, then
amounts payable under this Guaranty shall, to the extent permitted by law, be
increased to such amount as is necessary to yield and remit to the
Administrative Agent, the Letter of Credit Agent, the Collateral Agent or the
Trustee an amount which, after deduction of all Foreign Taxes (including all
Foreign Taxes payable on such increased payments) equals the amount that would
have been payable if no Foreign Taxes applied.

(f)           Judgment Currency. The Guarantor agrees to indemnify the
Administrative Agent, the Letter of Credit Agent, the Collateral Agent and the
Trustee against any loss incurred by the Administrative Agent, the Letter of
Credit Agent, the Collateral Agent or the Trustee as a result of any judgment or
order being given or made for any amount due hereunder and such judgment or
order being expressed and paid in a currency (the “Judgment Currency”) other
than United States dollars (or, solely with respect to the Trustee, the
Applicable Approved Currency) and as a result of any variation as between (i)
the rate of exchange at which the United States dollar (or, solely with respect
to the Trustee, the Applicable Approved Currency) amount is converted into the
Judgment Currency for the purpose of such judgment or order, and (ii) the rate
of exchange at which the Administrative Agent, the Letter of Credit Agent, the
Collateral Agent or the Trustee, as applicable, is able to purchase United
States dollars (or, solely with respect to the Trustee, the Applicable Approved
Currency) with the amount of the Judgment Currency actually received by the
Administrative Agent, the Letter of Credit Agent, the Collateral Agent or the
Trustee, as applicable. The foregoing indemnity shall constitute a separate and
independent obligation of the Guarantor and shall continue in full force and
effect notwithstanding any such judgment or order as aforesaid. The term “rate
of exchange” shall include any premiums and costs of exchange payable in
connection with the purchase of, or conversion into, the relevant currency.  

Section 19.    Reinstatement. This Guaranty shall be reinstated to the extent of
payments made to the Guarantor as reimbursement of amounts advanced by the
Guarantor hereunder. The Guarantor agrees that this Guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time any part of
any payment of principal of, or interest on, the Guaranty Obligations is stayed,
rescinded or must otherwise be restored by the Letter of Credit Agent, the
Administrative Agent, the Collateral Agent or the Trustee upon the bankruptcy or
reorganization of the Company, BAFC or any other Person.

Section 20.  JPMorgan Chase Conflict Waiver. JPMorgan Chase acts as Depositary,
Administrative Agent, Liquidity Bank and may provide other services or
facilities from time to time (the “JPMorgan Chase Roles”). The Guarantor and
each other party hereto acknowledges and consents to any and all JPMorgan Chase
Roles, waives any objections it may have to any actual or potential conflict of
interest caused by JPMorgan Chase’s acting as Administrative Agent, Depositary
or as Liquidity Bank hereunder and acting as or maintaining any of the JPMorgan
Chase Roles, and agrees that in connection with any JPMorgan Chase Role,

 

21

 

--------------------------------------------------------------------------------



JPMorgan Chase may take, or refrain from taking, any action which it in its
discretion deems appropriate.

Section 21.    Setoff. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of a Mandatory Liquidation Event or a Series 2000-1 Early
Amortization Event, each Liquidity Bank and each Letter of Credit Bank is hereby
authorized at any time or from time to time, without notice to the Guarantor or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) and any
other indebtedness at any time held or owing by such Liquidity Bank or such
Letter of Credit Bank, as applicable, to or for the credit or the account of the
Guarantor against and on account of the obligations and liabilities of the
Guarantor to such Liquidity Bank or such Letter of Credit Bank, as applicable,
under this Guaranty, including, without limitation, all claims of any nature or
description arising out of or connected with this Guaranty, irrespective of
whether or not such Liquidity Bank or such Letter of Credit Bank, as applicable,
shall have made any demand hereunder and although said obligations, liabilities
or claims, or any of them, shall be contingent or unmatured.

If any Liquidity Bank, whether by setoff or otherwise, has payment made to it
under this Guaranty upon its Liquidity Loans (other than payments received under
this Guaranty which represent payment of amounts owed pursuant to Sections
4.03(c)(ii), 4.05, 4.06 or 11.04 of the Liquidity Agreement) in a greater
proportion than that received by any other Liquidity Bank, such Liquidity Bank
agrees, promptly upon demand, to purchase a portion of the Liquidity Loans held
by the other Liquidity Banks so that after such purchase each Liquidity Bank
will hold its ratable proportion of Liquidity Loans.

 

22

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Guarantor has caused this Sixth Amended and Restated
Guaranty to be duly executed by its officers thereunto duly authorized, as of
the date first written above.

 

 

 

GUARANTOR:

 

 

 

 

 

 

 

 

 

 

BUNGE LIMITED,
a Bermuda company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Hunter Smith

 

 

Name:

Hunter Smith

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew J. Burke

 

 

Name:

Andrew J. Burke

 

 

Title:

Interim Chief Financial Officer

 

 

 

23

 

--------------------------------------------------------------------------------



Schedule I

Material Developments

None

 

 

 

SI - 1

 

 

 

--------------------------------------------------------------------------------



Schedule II

Environmental Matters

 

This Schedule II to the Guaranty hereby incorporates by reference all disclosure
related to environmental matters set forth in the Guarantor’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2006, which was filed on March
1, 2007.

 

 

 

SII - 1

 

 

 

--------------------------------------------------------------------------------



Schedule III

Defaulted Facilities

None

 

 

 

SIII - 1

 

 

 

--------------------------------------------------------------------------------



Schedule IV

Designated Obligors

 

Name

 

 

Percentage Directly or Indirectly
Owned by BL

Bunge Limited

 

 

--

Bunge Global Markets Inc.

 

 

100%

Bunge N.A. Holdings, Inc.

 

 

100%

Bunge North America, Inc.

 

 

100%

Koninklijke Bunge B.V.

 

 

100%

Bunge Argentina S.A.

 

 

100%

Bunge S.A.

 

 

100%

Bunge Fertilizantes International Limited

 

 

100%

Bunge Alimentos S.A.

 

 

100%

Bunge Fertilizantes S.A. (Brazil)

 

 

100%

Ceval International Limited

 

 

100%

Bunge Europe Finance B.V.

 

 

100%

 

 

 

 

SIV - 1

 

 

 

--------------------------------------------------------------------------------



Schedule V

Permitted Liens

 

Subsidiary/Joint Ventures

Facility

Amount Outstanding

Description of Collateral

 

 

 

 

Bunge Argentina S.A.

IFC Loan

$5.0 million

Land, buildings and shares of Terminal Bahia Blanca

 

 

 

 

Terminal 6 and Terminal 6i (unconsolidated joint ventures)

IFC Loan (Bunge’s share)

$13.2 million

Shares of stock of Terminal 6

 

 

 

 

Bunge Alimentos S.A.

Bank

$4.8 million

Land, buildings and equipment

 

 

 

 

 

BNDES

$86.6 million

Buildings and Equipment

 

 

 

 

Bunge Fertilizantes

BNDES

$3.9 million

Land and Buildings

 

 

 

 

 

 

 

 

Fosfertil S.A.

BNDES (various)

$45.7 million

Shares of stock of Fosfertil S.A./ Ultrafertil S.A. and Bunge Fertilizantes S.A.

 

 

 

 

 

Banco do Brazil

$7.7 million

Land and buildings

Black Sea Industries Ukraine

EBRD Loan

$13 million

Extraction plant, Preparation plant and Boiler house (buildings and equipment)
of BSIU crushing plant at Illychevsk, Ukraine

 

 

 

 

 

 

 

 

SV - 1

 

 

 

--------------------------------------------------------------------------------



Schedule VI

Material Contingent Liabilities and Material Disposition or Acquisition of
Assets

This Schedule VI to the Guaranty hereby incorporates by reference all disclosure
set forth in the Form 10-Q that was filed by the Guarantor on May 10, 2007.

 

 

 

SVI - 1

 

 

 

--------------------------------------------------------------------------------



Schedule VII

Material Litigation

This Schedule VII to the Guaranty hereby incorporates by reference all
disclosure related to legal proceedings set forth in the Guarantor’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2006, which was filed
on March 1, 2007.

 

 

 

 

SVII - 1

 

 

 

 